Orders, Family Court, New York County (Susan K. Knipps, J.), entered on or about April 13, 2009, which, insofar as appealed from, upon a finding that respondent father’s consent was not required for the adoption of the subject children, committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding that re*596spondent did not meet the parental responsibility criteria set forth in Domestic Relations Law § 111 (1) (d). The evidence shows that respondent was incarcerated for a large portion of the children’s lives, failed to provide financial support, and did not maintain regular contact with the children (see Matter of Aaron P., 61 AD3d 448 [2009]). Indeed, the unexcused failure to contribute support for most of his children’s lives is fatal to his claim that his consent to an adoption is required (id.).
A preponderance of the evidence supports the conclusion that it was in the best interests of the children to free them for adoption by their foster mother, who was also their paternal grandmother. The evidence reveals that the children have a loving and supportive relationship with the foster mother with whom they had been living for years, were receiving excellent care, and were thriving in that environment. Furthermore, respondent acknowledged that he was not yet able to provide the children with a stable home, and admitted that he was satisfied with the care given to the children by the foster mother (see Matter of Juan A. [Nhaima D.R.], 72 AD3d 542 [2010]).
We have considered respondent’s remaining contentions, and find them unavailing. Concur — Andrias, J.E, Saxe, Moskowitz, Acosta and Freedman, JJ.